DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 213 (Fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (CN 203406769).
Re claim 1, Zou discloses an electrical apparatus, comprising: a chamber comprising a first electrical element (2031) located at a first position and a second electrical element (2032) located at a second position, the first electrical element and the second electrical element having different heat dissipation characteristics (electronic element and electrical element, abstract, inherently having different heat dissipation characteristics); and a potting spacer (2071) separating the chamber into two sub-chambers comprising a first sub- chamber and a second sub-chamber, respectively, wherein the first electrical element is located in the first sub-chamber and the second electrical element is located in the second sub-chamber (Fig 2a).
Re claim 2, wherein the heat dissipation characteristics of the first electrical element and the second electrical element comprise a heat dissipation height (2031h) of the first electrical element and the second electrical element (Fig 2a), and a heat dissipation parameter of the first electrical element and of the second electrical element (electronic and electrical elements, abstract,).
Re claim 3, wherein a first potting material (205) at least partly filling the first sub-chamber and a second potting material at least partly filling the second sub-chamber are different in at least one of: materials, potting heights (Fig 2a), and heat conductivities.
Re claim 11, wherein the potting spacer is formed into a single piece (Fig 2a).
Re claim 14, the electrical apparatus forming a charging apparatus for a vehicle, or an inverter, or a direct current-direct current converter [0013].
Re claim 15, the electrical apparatus (Fig 2a).
Re claim 16, Zou discloses a method for manufacturing an electrical apparatus, the method comprising: providing a chamber; disposing a first electrical element (2031) at least at a first position of the chamber; disposing a second electrical element (2032) at a second position of the chamber, the first electrical element and the second electrical element having different heat dissipation characteristics (electronic element and electrical element, abstract, inherently having different heat dissipation characteristics); and providing a potting spacer (2071) which separates the chamber into two sub-chambers comprising a first sub-chamber and a second sub-chamber, respectively, and the first electrical element is located in the first sub-chamber and the second electrical element is located in the second sub-chamber (Fig 2a).
Re claim 17, wherein the heat dissipation characteristics of the first electrical element and the second electrical element comprise a heat dissipation height (2031h) of the first electrical element and of the second electrical element (Fig 2a) and/or a heat dissipation parameter of the first electrical element and of the second electrical element.
Re claim 18, further comprising: filling, at least partly, the first sub-chamber with a first potting material (205); and filling, at least partly, the second sub-chamber with a second potting material (205), the first potting material and the second potting material are different in at least one of: materials, potting heights (Fig 2a), and heat conductivities.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN 203406769) in view of Park (US 2012/0086003).
Re claim 5, wherein the potting spacer is mounted by press-fit (a member 309 is frictionally connected to the board) [0027] between two opposite inner chamber sidewalls in the chamber.
The teaching as discussed above does not disclose wherein the potting spacer is made of a compressible material (re claim 4), wherein the potting spacer is made of rubber (re claim 13).
Park teach the use of a potting spacer (335) is made of a compressible material (elastic) such as rubber [0116]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compressible material such as rubber for the potting spacer of Zou for mitigating stress
Allowable Subject Matter
Claims 6-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847